Exhibit 99.77Q1 Domini Funds Multi Class Supplement Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 72DD correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares $ 2,876 Domini Social Equity Fund - Class A Shares $ 48 Domini Social Equity Fund - Institutional Shares $ 1,764 Domini Social Equity Fund - Class R Shares $ 505 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 73A correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $ 0.1535 Domini Social Equity Fund - Class A Shares $ 0.2621 Domini Social Equity Fund - Institutional Shares $ 0.2621 Domini Social Equity Fund - Class R Shares $ 0.2597 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74U correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares 17,789 Domini Social Equity Fund - Class A Shares 189 Domini Social Equity Fund - Institutional Shares 7,269 Domini Social Equity Fund - Class R Shares 1,747 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74V correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $31.56 Domini Social Equity Fund - Class A Shares $10.12 Domini Social Equity Fund - Institutional Shares $19.65 Domini Social Equity Fund - Class R Shares $9.40
